Citation Nr: 0824921	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  03-19 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a chronic left knee 
disability, including arthritis, to include as secondary to a 
service-connected right knee disability.  


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel







INTRODUCTION

The veteran had active military service from March 1961 to 
December 1964.  

The veteran's appeal originally arose from a May 2003 rating 
decision by the Regional Office (RO) of the Department of 
Veterans Affairs (VA) Regional Office (RO) located in 
Roanoke, Virginia.

The matter on appeal was denied by the Board of Veterans' 
Appeals (Board) in an October 2005 decision.  The veteran 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (Court).  In February 2007, the parties 
submitted a Joint Motion to Remand (Joint Motion).  In the 
Joint Motion, the parties cited the inadequacies of a 
February 2005 VA examination report opinion, particularly in 
view of a prior Board remand request for an opinion as to 
whether it was at least as likely as not that the veteran's 
claimed left knee disorder was caused or aggravated by his 
service-connected right knee disability.  A new examination 
or opinion was requested in order to evaluate whether the 
claimed condition was aggravated by the service-connected 
disability.  

In a February 2007 order, the Court granted the parties' 
Joint Motion, vacated the Board's October 2005 decision, and 
remanded the case to the Board for readjudication of the 
claim consistent with the considerations discussed in the 
Joint Motion.

In August 2007, the Board remanded the case for additional 
development.  A VA examination was conducted in May 2008.  In 
a June 2008 supplemental statement of the case (SSOC), the RO 
denied the veteran's claim.

The case is now before the Board for final appellate 
consideration.




FINDING OF FACT

A left knee disability, to include arthritis, was not shown 
during service or for many years thereafter; the 
preponderance of the evidence is against a nexus between a 
current left knee disability and any incident of service; the 
preponderance of the evidence is against a finding that the 
veteran's service-connected right knee disability caused or 
aggravated a left knee disability, to include arthritis.   


CONCLUSION OF LAW

A chronic left knee disability was not incurred or aggravated 
during active service, nor may arthritis of the left knee be 
presumed to have been incurred therein; the veteran's left 
knee disability, to include arthritis, is not proximately due 
to or the result of a service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1113, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 
(2007).         


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA) 

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the appellant with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.



Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the January 
2003, January 2005, and August 2007 letters sent to the 
veteran by the RO adequately apprised him of the information 
and evidence needed to substantiate the claim.  The RO thus 
complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in Dingess v. Nicholson, 19 
Vet. App. 473, 484, 486 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id., at 486.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in January 2003, January 2005, and August 2007 fulfills the 
provisions of 38 U.S.C.A. § 5103(a).  That is, the veteran 
received notice of the evidence needed to substantiate his 
claim, the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Beverly, 19 Vet. App. at 
403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  In addition, the August 2007 letter informed him 
about how VA determines effective dates and disability 
ratings, as required by Dingess.    

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
Written notice was provided in January 2003, prior to the 
appealed from rating decision, along with the subsequent 
notice provided in January 2005 and August 2007, after the 
decision that is the subject of this appeal.  As to any 
timing deficiency with respect to this notice, the Board is 
cognizant of recent Federal Circuit decisions pertaining to 
prejudicial error.  Specifically, in Sanders v. Nicholson, 
487 F.3d 881 (2007), the Federal Circuit held that any error 
by VA in providing the notice required by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial 
and that once an error is identified by the Veterans Court, 
the burden shifts to VA to demonstrate that the error was not 
prejudicial.  The Federal Circuit reversed the earlier 
holding of the Veterans Court in Sanders that an appellant 
before the Veterans Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide ant 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  (Emphasis added.)  See 
also Simmons v. Nicholson, 487 F.3d 892 (2007).      

The Court has held that an error "whether procedural or 
substantive, is prejudicial when [it] affects a substantial 
right so as to injure an interest that the statutory or 
regulatory provision involved was designed to protect such 
that the error affects 'the essential fairness of the 
[adjudication].'" Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Id.  "[A]n error 
is not prejudicial when [it] did not affect 'the essential 
fairness of the [adjudication],'" and non-prejudicial error 
may be proven by demonstrating "that any defect in notice 
was cured by actual knowledge on the part of the [veteran] 
that certain evidence (i.e., the . . . evidence needed to 
substantiate the claim) was required and that [he] should 
have provided it."  Id., at 121; accord Dalton v. Nicholson, 
21 Vet. App. 23, 30 (2007) (determining that no prejudicial 
error to veteran resulted in defective VCAA notice when the 
veteran, through his counsel, displayed actual knowledge of 
the information and evidence necessary to substantiate his 
claim).  Moreover, the Court has observed that "there could 
be no prejudice if the purpose behind the notice has been 
satisfied . . . that is, affording a claimant a meaningful 
opportunity to participate effectively in the processing of 
[the] claim. . . ."  Mayfield, supra, at 128.

In the instant case, any timing deficiency with regard to the 
Pelegrini requirement would not have operated to alter the 
outcome in the instant case where the preponderance of the 
evidence is against the claim for service connection for a 
left knee disability, including arthritis, to include as 
secondary to the service-connected right knee disability.  
Sanders, supra (recognizing that "a demonstration that the 
outcome would not have been different in the absence of the 
error would demonstrate that there was no prejudice").  In 
view of the foregoing, the Board cannot conclude that this 
timing defect in Pelegrini notice affected the essential 
fairness of the adjudication, and thus, the presumption of 
prejudice is rebutted.  Sanders, supra.  While the veteran 
does not have the burden of demonstrating prejudice, it is 
pertinent to note that the evidence does not show, nor does 
the veteran contend, that any notification deficiencies, 
either with respect to timing or content, have resulted in 
prejudice.

The veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, he has been provided a meaningful opportunity to 
participate effectively in the processing of his claims by 
VA.

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(b), (c ), (d) (setting forth Secretary's various 
duties to claimant).     

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran received VA 
examinations in April 2002, February 2005, and May 2008.  As 
noted in the August 2007 Board remand decision, the examiner 
from the veteran's February 2005 VA examination failed to 
address the pertinent question of whether the veteran's left 
knee disability, to include arthritis, was aggravated by the 
service-connected right knee disability.  Pursuant to the 
Board's August 2007 remand decision, the veteran underwent a 
VA examination in May 2008, at which time the examiner 
addressed all relevant questions, including whether the 
veteran's left knee disability was aggravated by his service-
connected right knee disability.  The Board finds that the 
medical evidence of record is sufficient to resolve this 
appeal, and the VA has no further duty to provide an 
examination or opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 
79, 81 (2006).    

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard. v. Brown, 4 Vet. App. 384 (1993).




II.  Factual Background

The veteran's service medical records are negative for any 
complaints or findings of a left knee disability, to include 
arthritis.  The records show that in January 1964, the 
veteran underwent an excision of medial semilunar cartilage 
of the right knee joint after injuring it in a football game.  
The postoperative diagnosis was internal derangement of the 
right knee.  The records reflect that in December 1964, the 
veteran underwent a separation examination.  At that time, it 
was noted that he had minimal limitation of motion of the 
right leg at the knee.  Other than the right knee disability, 
the veteran's lower extremities were clinically evaluated as 
"normal."  

By a March 1975 rating action, the RO granted the veteran's 
claim of entitlement to service connection for a right knee 
disability, to include traumatic arthritis.  

Private medical records show that in February 1979, the 
veteran underwent surgery for a tear of the medial meniscus 
of the left knee.  In the operation report, the surgeon, 
V.M., M.D., noted that the veteran had previously been having 
a "catching" in his left knee, and that it would give away 
at times.  During the surgery, the meniscus was removed.  The 
postoperative diagnosis was tear of the medial meniscus, 
posterior third involving approximately one inch of the 
posterior lateral aspect of the medial meniscus.      

Private medical records reflect that in July 1990, the 
veteran was treated by E.C., M.D., for complaints of left 
knee instability.  At that time, Dr. C. noted that Dr. V.M. 
had operated on the veteran in 1980 for a "frayed 
cartilage."  Since then, the veteran had had intermittent 
mild symptoms.  Recently, the veteran was going down some 
stairs with a child in his arms when he stepped over a small 
object and as he put his foot down, his left leg gave away.  
Dr. C. characterized the incident as a typical buckling type 
episode, and reported that upon physical examination, the 
veteran's left knee had definite anterior cruciate laxity.  
The veteran also had a massive effusion.  Dr. C. noted that 
while the veteran was in the military in the 1960's, he had 
torn his right anterior cruciate and also had an unstable 
knee on the right.  According to Dr. C., the veteran's left 
knee had changed materially after the recent July 1990 
twisting injury of the knee.  Dr. C. indicated that the 
veteran's left knee was anterolaterally unstable, but that he 
suspected that he had either torn residual meniscal tissue on 
the lateral side or he had developed symptomatic 
anterolateral rotatory instability.     

In May 1991, the veteran filed his original claim of 
entitlement to service connection for a left knee disability, 
to include as secondary to the service-connected right knee 
disability.  At that time, he reported that because he had 
chronic pain in his right knee, he favored his left knee.  
The veteran stated that by placing more stress on his left 
leg, he developed an abnormal gait which caused him to 
develop a left knee disability.  

In July 1991, the veteran underwent a VA examination.  
Following the physical examination, the pertinent diagnosis 
was left knee, status post excision of the medial meniscus, 
with good result and minor symptoms.       

A VA examination was conducted in September 1992.  Upon 
physical examination of the left knee, there was a meniscal 
arthrotomy scar, with no effusion.  The veteran had good 
range of motion for flexion and extension, and there was no 
crepitation.  X-rays of the left knee showed no arthritic 
abnormalities.  The pertinent diagnosis was symptoms of early 
degenerative arthritis of the left knee, with full range of 
motion, no effusion, and normal x-rays.  The examiner noted 
that the veteran was in an occupation as a contractor where 
he was required to climb ladders and crawl on roofs, which 
irritated his right knee joint.       

Private medical records from J.B., M.D., dated from January 
1999 to April 2000, show that in March 2000, the veteran was 
treated for complaints of bilateral knee problems.  Dr. J.B. 
stated that the veteran was having increasing pain and 
discomfort on the left side.  X-rays of the left knee showed 
complete collapse of the medial compartment.  In April 2000, 
Dr. J.B. indicated that the veteran had provided some 
additional history regarding his knees.  According to Dr. 
J.B., the veteran had a service-connected injury for the 
right knee, and then in 1975, he had an injury that resulted 
in a procedure on the left side.  Dr. J.B. noted that the 
overuse of the veteran's left knee and his reliance on his 
good leg may be playing a significant role in terms of the 
production of that second injury.  According to Dr. J.B., 25 
years later, the previous open meniscectomies that the 
veteran had undergone on both knees had led to a medial 
compartment arthritis, which was a common occurrence 
following meniscectomy.     

In August 2000, the veteran underwent a VA examination which 
was mostly related to his service-connected right knee 
disability.  However, the examiner did note that x-rays of 
the veteran's left knee showed degenerative arthritis with 
mainly medial compartment changes where he was "bone on 
bone".       

In a private medical statement from Dr. A.S., dated in 
October 2000, Dr. A.S. stated that the veteran had asked him 
to write a letter to the VA regarding his degenerative 
arthritis of his knees.  Dr. A.S. indicated that in October 
2000, the veteran had undergone a right total knee 
replacement and that in the near future, he would require a 
left knee replacement as well.  According to Dr. A.S., the 
veteran had asked him whether it was possible that the 
degeneration in his right knee had somehow affected the left 
knee.  Dr. A.S. noted that it was very hard to answer such a 
theoretical or hypothetical question.  Dr. A.S. reported that 
it was, however, possible that as the veteran had favored the 
right knee, he had thrown more weight on the left knee, which 
may in some way increase the rate of degeneration of the 
opposite knee.           

In April 2002, the veteran underwent a VA examination which 
was conducted by W.S., M.D.  Upon physical examination, the 
veteran's left knee range of motion was from five to 130 
degrees, and stable ligamentously.  There was tenderness 
medially to palpation and slight tenderness under the 
patella.  The left lower extremity had mild swelling.  X-rays 
of the left knee showed medial greater than lateral joint 
line disease with varus deformity of the knee.  In regard to 
an assessment, Dr. W.S. stated that the veteran had 
degenerative arthritis of the left knee.     

A VA examination was conducted by W.B., M.D., on February 17, 
2005.  In the examination report, Dr. W.B. stated that he had 
reviewed the veteran's claims file and that the evidence 
clearly showed that the veteran injured his right knee during 
service.  The veteran subsequently had numerous problems with 
his right knee and in October 2002, he underwent a total knee 
replacement.  Dr. W.B. indicated that the veteran's military 
record did not reveal evidence of any injury sustained to the 
left knee while he was in the service.  According to the 
records, in February 1979, the veteran was hospitalized and 
underwent a left medial menisectomy through an arthrotomy 
site.  The reason for the surgery was because the veteran was 
experiencing catching and giving away involving the left 
knee.  According to Dr. W.B., there was no evidence showing 
that the veteran sustained an injury to the left knee as a 
result of the right knee, and there was no evidence showing 
that the veteran was limping.  Dr. W.B. stated that the 
evidence of record also revealed that in July 1990, the 
veteran was diagnosed with anterior cruciate ligament 
instability of the left knee after he fell down some stairs 
when his left knee gave way.  At that time, it was reported 
that the veteran had moderately advanced degenerative joint 
disease of his right knee.  There was no record of his left 
knee giving way as a result of difficulty that he was having 
with his right knee.  Dr. W.B. further noted that there was 
no evidence of record of any injury caused to the veteran's 
left knee as a result of the right knee dysfunction.      

In the February 2005 VA examination report, Dr. W.B. stated 
that in regard to the history of the veteran's left knee 
disability, the veteran had undergone surgery of his left 
knee in 1979 and that he had had trouble with his knee 
approximately four years prior to that.  After he underwent 
an arthrotomy of his left knee, he continued to have problems 
with his knee, including chronic pain.  Dr. W.B. indicated 
that at present, the veteran worked part-time as a general 
contractor.  X-rays of the veteran's left knee revealed 
moderately advanced degenerative joint disease, especially 
involving the medial compartment.  Following a review of the 
veteran's x-rays and physical examination, Dr. W.B. diagnosed 
the veteran with traumatic arthritis involving the left knee, 
status post partial medial meniscectomy.  Dr. W.B. indicated 
that the veteran's service records did not reveal any 
evidence of any injury involving his left knee.  Dr. W.B. 
further noted that the claims file did not reveal any 
evidence of any injury occurring to the veteran's left knee 
as a result of the service-connected right knee disability.  
Dr. W.B. stated that he had no information, nor could he 
render an opinion to state that the veteran's left knee 
condition, which was traumatic arthritis, was directly 
related to any service-related condition of his right knee.  
According to Dr. W.B., nothing in the claims file and nothing 
in the veteran's history suggested that he was having any 
difficulty with his left knee imposed by the right knee.  
There was no history of a limp, and there was no history of 
falls or giving away because the right knee gave away or 
caused him to trip or fall.  Dr. W.B. reported that it 
appeared that the veteran had a meniscus tear involving the 
left knee, underwent an arthrotomy for removal, and 
subsequently developed degenerative changes.  According to 
Dr. W.B., all records seemed to reflect that even when the 
veteran underwent the meniscectomy in 1979 and also was 
evaluated for the injury in 1990 that he was functioning 
relatively well, even in spite of the degenerative changes 
involving his right knee.          

In June 2007, the veteran submitted a private medical 
statement from J.V., P.A. (physician assistant), dated in 
April 2007.  In the statement, Mr. V. stated that the veteran 
sought treatment for a secondary complaint of some pain in 
the sciatic notch area of his right buttock.  Mr. V. 
indicated that according to the veteran, it was possible that 
the irritation of that area was because he altered his gait 
due to left knee pain.  The veteran related a history of 
having his right knee initially operated on in the 1960's as 
a result of an injury, at which time he was diagnosed with 
tears of the medial collateral ligament and anterior cruciate 
ligament.  The veteran then described ongoing pain in the 
right knee which he felt affected the left knee.  The veteran 
noted that in the 1970's, he was operated on and was told 
that the left knee degeneration was possibly related to his 
compensating for the right knee ligament deficiencies over 
many years.  In the recent years, the left knee had become 
increasingly worse symptomatically, and the veteran felt that 
he was alternating his gait pattern as a result of that, and 
that it was possible that his alternating gait pattern had 
caused the onset of symptoms in the right buttock area.      

Pursuant to the August 2007 Board remand decision, in May 
2008, the veteran underwent a VA examination which was 
conducted by C.M., M.D.  In the examination report, Dr. C.M. 
stated that a review of the veteran's claims file showed that 
there was no evidence indicating that the veteran injured his 
left knee during service.  In February 1979, the veteran was 
seen by a Dr. V.M. for catching and giving way involving his 
left knee.  He subsequently underwent a left open medial 
arthrotomy through a medial meniscus incision.  The veteran 
did well until approximately four years ago when he started 
to having increasing pain in his knee and loss of range of 
motion.  Dr. C.M. did note, however, that in July 1990, the 
veteran injured his left knee when he was coming down some 
stairs and the left knee gave way, developing a large 
effusion and anterior drawer.  The veteran was diagnosed with 
anterior cruciate ligament instability.  In an April 2000 
statement, Dr. J.B. stated that an etiology of the veteran's 
left knee could have been the fact that the right knee may 
have been playing a factor in drawing more stress onto the 
left knee.  According to Dr. C.M., the veteran was seen by 
Dr. A.S on February 17, 2005, and was found to have arthritis 
of the left knee.  Dr. C.M. noted that it was Dr. A.S.'s 
opinion that there was no evidence of any relation of the 
left knee to the original service-connected right knee 
disability.  [The Board recognizes that although the 
aforementioned opinion was credited to Dr. A.S., the opinion 
was actually provided by Dr. W.B., the VA examiner from the 
veteran's February 17, 2005 VA examination.  Thus, Dr. C.M. 
mistakenly credited the opinion that was in opposition of the 
veteran's contentions to Dr. A.S., who actually provided an 
opinion in October 2000 that was in favor of the veteran's 
contentions.]  

Upon physical examination, the veteran had limited range of 
motion of his left knee.  X-rays of the veteran's left knee 
showed significant degenerative arthritis of all three 
components with the medial compartment and patellofemoral 
compartment being primary sources of arthritis.  The 
pertinent diagnosis was left knee osteoarthritis, with severe 
degenerative disease in the medial and lateral compartment, 
and no instability noted.  Dr. C.M. opined that the veteran's 
left knee disability did not have a service-connected 
etiology but rather, the etiology was related to the fact 
that he had undergone a medial meniscectomy in 1974, which 
accelerated his arthritis.  According to Dr. C.M., studies 
had shown that 20 years after a medial menisecectomy, there 
was a significant development of wear and arthritis related 
to the loss of the medial meniscus.  Dr. C.M. further opined 
that the etiology of the veteran's left knee problems were 
not related to his service-connected right knee disability.  
Dr. C.M. indicated that she did not see a reason that the 
right knee worsened the left knee, resulting in the arthritic 
deterioration that the veteran had.  According to Dr. C.M., 
it should be noted that a partial medial meniscectomy, which 
the veteran had, done by open means would lead to 
acceleration in a degenerative arthritis pattern because of 
the shock-absorbing potential that was removed by a partial 
or complete removal of the medial meniscus.      


III.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Certain chronic disabilities, to include arthritis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  
38 C.F.R. § 3.303; see also, e.g., Voerth v. West, 13 Vet. 
App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Service connection may also be established on a secondary 
basis for a disability which is shown to be proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by a service-connected 
disability or (b) aggravated by a service- connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) 
(en banc).  The Court has held that, when aggravation of a 
veteran's non-service-connected disability is proximately due 
to or the result of a service-connected disease or injury, it 
too shall be service connected, at least to the extent of the 
aggravation.  Allen, 7 Vet. App. at 439.

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen v. Brown, 7 Vet. App. 439 
(1995) for secondary service connection on the basis of the 
aggravation of a nonservice-connected disorder by service-
connected disability.  See 71 Fed. Reg. 52744 (2006).  The 
amendment essentially codifies Allen with language that 
requires that a baseline level of severity of the nonservice-
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for a left knee 
disability, including arthritis, to include as secondary to 
his service-connected right knee disability.  

While the veteran's service medical records show that in 
January 1964, he injured his right knee and underwent a right 
knee medial meniscectomy, the records are negative for any 
complaints or findings of a left knee injury or disability, 
to include arthritis.  These records reflect that upon the 
veteran's December 1964 separation examination, other than 
the right knee disability, the veteran's lower extremities 
were clinically evaluated as "normal."   

The first medical evidence of record of a left knee 
disability is in February 1979, over 14 years after the 
veteran's separation from military service.  At that time, 
the veteran underwent surgery for a tear of the medial 
meniscus of the left knee.  The first X-ray evidence of 
record of arthritis of the left knee is dated in September 
1992 or more than 30 years after service.  With respect to 
negative evidence, the Court has held that the fact that 
there was no record of any complaint, let alone treatment, 
involving the veteran's condition for many years (here more 
than 14 years) could be decisive.  See Maxson v. West, 12 
Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000), [it was proper to 
consider the veteran's entire medical history, including a 
lengthy period of absence of complaints]; see also Forshey v. 
Principi, 284 F.3d 1335 (Fed. Cir. 2002) ["negative 
evidence" could be considered in weighing the evidence].

In this case, there is no medical evidence or competent 
opinion of record which links the veteran's left knee 
disability, to include arthritis, to his period of active 
military service.  In the February 2005 VA examination 
report, Dr. W.B. stated that the veteran's service records 
did not reveal any evidence of any injury involving the left 
knee.  In addition, in the May 2008 VA examination report, 
Dr. C.M. opined that the veteran's left knee disability did 
not have a service-connected etiology.  Rather, Dr. C.M. 
linked the veteran's left knee disability to the February 
1979 medial menisecectomy that the veteran underwent.  
According to Dr. C.M., studies showed that 20 years after a 
medial menisecectomy, there was a significant development of 
wear and arthritis related to the loss of the medial 
meniscus.  This opinion by Dr. C.M. is further supported by 
an April 2000 private medical statement by Dr. J.B., in which 
Dr. J.B. also linked the veteran's left knee arthritis to his 
previous medial menisecectomy, noting that arthritis was a 
common occurrence following a meniscectomy.   

In addition, there is also no nonspeculative competent 
medical evidence showing that the veteran's left knee 
disability, to include arthritis, was caused or made worse by 
his service-connected right knee disability.  In this regard, 
it is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 12 
Vet. App. 22, 30 (1998).  In so doing, the Board may accept 
one medical opinion and reject others.  Id.  At the same 
time, the Board cannot make its own independent medical 
determinations, and that it must have plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the Board must determine the weight 
to be accorded the various items of evidence in this case 
based on the quality of the evidence and not necessarily on 
its quantity or source.

With respect to the April 2000 opinion from Dr. J.B. in which 
the physician noted that the overuse of the veteran's left 
knee and his reliance on his good leg may be playing a 
significant role in terms of the production of his left knee 
disability (emphasis added), the Board finds that this 
opinion is speculative in nature and a finding of service 
connection may not be based on a resort to speculation or 
even remote possibility.  See 38 C.F.R. § 3.102 (2007).  A 
number of Court of Appeals for Veterans Claims cases have 
provided discussion on this point of weighing medical opinion 
evidence.  See, e.g., Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992) (evidence favorable to the veteran's claim that 
does little more than suggest a possibility that his 
illnesses might have been caused by service radiation 
exposure is insufficient to establish service connection); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical 
evidence which merely indicates that the alleged disorder 
"may or may not" exist or "may or may not" be related, is 
too speculative to establish the presence of the claimed 
disorder or any such relationship).  

The April 2000 opinion from Dr. J.B. is also considerably 
weakened by the fact that there is no indication that it was 
based upon a review of the record.  In this regard, although 
Dr. J.B. noted that the veteran overused his left knee, 
apparently due to the chronic pain of his service-connected 
right knee disability, the Board observes that in the 
February 2005 VA examination report, Dr. W.B., who 
specifically noted that he had reviewed the veteran's claims 
file, stated that there was nothing in the claims file and 
nothing in the veteran's history which suggested that he was 
having any difficulty with his left knee imposed by the right 
knee.  There was no history of a limp, and there was no 
history in the medical records of falls or giving away 
because the right knee gave away or caused him to trip or 
fall.      

In the April 2000 opinion from Dr. J.B., in addition to the 
speculative statement that the overuse of the veteran's left 
knee may have played a role in terms of the production of the 
left knee arthritis (emphasis added), Dr. J.B. also provided 
an alternative theory which was not speculative; the 
clinician linked the veteran's left knee arthritis to his 
previous medial menisecectomy, reporting that arthritis was a 
common occurrence following a meniscectomy.  In any event, as 
to the question of secondary service connection, as explained 
above, a medical opinion which merely indicates that the 
alleged disorder "may or may not" exist or "may or may not" 
be related, is too speculative to establish the contended 
causal relationship and there is also no indication that the 
examiner reviewed the claims file.  Thus, this opinion 
neither supports nor weighs against the claim. 

The Board also recognizes the opinion from Dr. A.S., dated in 
October 2000, in which Dr. A. S. opines that it was possible 
that as the veteran had favored the right knee, he had thrown 
more weight on the left knee, which may in some way increase 
the rate of degeneration of the opposite knee.  (Emphasis 
added.)  The Board finds that, here again, this opinion is 
speculative in nature and, as previously stated, a finding of 
service connection may not be based on a resort to 
speculation or even remote possibility.  See 38 C.F.R. § 
3.102 (2007).  This opinion is further weakened by the fact 
that there is no indication that it was based upon a review 
of the medical evidence in the claims file.  

As for the history provided by the veteran to Mr. J.V., a 
physician's assistant, in April 2007, that ongoing pain in 
his right knee affected his left knee and caused him to 
alternate his gait pattern, and that it was possible that his 
alternating gait pattern had caused pain in the right buttock 
area, in addition to the speculative nature of the statement, 
a history recorded by a medical professional, unenhanced by 
any additional medical comment, is not competent medical 
evidence to substantiated the claim.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  In addition, the Board recognizes 
that the veteran stated that he had been told by his treating 
physicians after his operation in the 1970's that his left 
knee arthritis was possibly related to compensating for the 
right knee ligament deficiencies over many years.  However, 
lay statements as to what a doctor said are not competent 
evidence.  See Warren v. Brown, 6 Vet. App. 4, (1993); see 
also 38 C.F.R. § 3.159(a)(2).  The connection between what a 
physician said and the layman's account of what he 
purportedly said, when filtered through a "layman's 
sensibilities" is attenuated and inherently unreliable.  See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995); Dean v. Brown, 
8 Vet. App. 449 (1995).

By contrast, the Board affords more evidentry weight to the 
opinions provided by the VA examiners, Dr. W.B. and Dr. C.M., 
the examiners from the veteran's February 2005 and May 2008 
VA examinations, respectively.  In the February 2005 VA 
examination report, Dr. W.B. opined that the claims file did 
not reveal any evidence of any injury occurring to the 
veteran's left knee as a result of the service-connected 
right knee disability.  In addition, in the May 2008 
examination report, Dr. C.M. opined that the etiology of the 
veteran's left knee problems were not related to his service-
connected right knee disability.  In regard to the question 
of aggravation, Dr. C.M. specifically opined that she did not 
see a reason that the right knee worsened the left knee, 
resulting in the arthritic deterioration.  Rather, as 
explained above, Dr. C.M. linked the veteran's left knee 
arthritis to his medial meniscectomy.  According to Dr. C.M., 
the veteran's medial meniscectomy led to the acceleration of 
the degenerative arthritis pattern because of the shock-
absorbing potential that was removed by a partial or complete 
removal of the medial meniscus.  The Board finds that these 
opinions are not speculative in nature, are based upon a 
review of the relevant evidence in the claims file and are 
supported by a rationale.  In view of the foregoing, 
secondary service connection is not warranted.  38 C.F.R. 
§ 3.310; Allen, supra.

The Board has considered the veteran's statements to the 
effect that his left knee disability is either linked to his 
period of active military service, or, in the alternative, 
that his left knee disability was caused or aggravated by his 
service-connected right knee disability.  In this regard, lay 
statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
Layno v. Brown, 6 Vet. App. 465 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  However, when the 
determinative issues involve a question of medical causation, 
only individuals possessing specialized training and 
knowledge are competent to render an opinion.  Espiritu, 
supra.  The evidence does not show that the veteran possesses 
medical expertise, nor is it contended otherwise.  Therefore, 
his opinion that he currently has a left knee disability, 
including arthritis, which is either linked to his period of 
active military service, or, in the alternative, was caused 
or aggravated by his service-connected right knee disability, 
is not competent evidence.  

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a left knee disability, including 
arthritis, to include as secondary to his service-connected 
right knee disability.  As the preponderance of the evidence 
is against the veteran's claim, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107(b); see 
also, generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a left knee disability, 
including arthritis, to include as secondary to the veteran's 
service-connected right knee disability, is denied.   



____________________________________________
R.F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


